Citation Nr: 0013578	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A June 1996 rating decision found that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for a low back disorder, and 
denied service connection for hyperhidrosis of the hands and 
feet, and residuals of an injury of the left shoulder.  A 
February 1997 rating decision denied service connection for 
tinnitus.

In July 1999, a hearing was held before George R. Senyk, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).  In a 
statement submitted at the hearing, the issues of service 
connection for hyperhidrosis of the hands and feet, and 
residuals of an injury of the left shoulder were withdrawn.  
Hence, those issues will not be addressed herein.  


FINDINGS OF FACT

1.  In an unappealed rating in July 1995, the RO declined to 
reopen a claim of service connection for a low back disorder, 
which had earlier been denied on the basis that such disorder 
preexisted, and was not aggravated by, service.    

2.  Since the July 1995 rating decision, no competent 
evidence has been presented which is relevant to or probative 
of whether the veteran's low back disorder was aggravated 
during his active service.

3.  The etiology of the veteran's tinnitus may not reasonably 
be dissociated from the neurosensory component of his 
service-connected left ear sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1995 final RO decision 
denying service connection for a low back disorder is not new 
and material, and that claim may not be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection for a Low Back 
Disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 
Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would probably 
change the outcome of the prior denial which was the test in 
effect prior to the Hodge decision, as defined in Colvin v. 
Derwinski, 1. Vet. App. 174 (1991).  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge 155 F.3d at 
1363.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court outlined a three-step process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  First, 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that it does not bear directly and substantially upon 
the specific matter under consideration and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  Second, 
if new and material evidence has been presented, immediately 
upon reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  There is 
no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
claim is well grounded, VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Winters, supra. 

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

Factual Background

Service connection for a back condition was originally denied 
in a March 1981 rating decision.  Service medical records 
showed that the veteran strained his back shoveling show in 
1958, prior to entry into service.  Although he was seen for 
back problems during service, there was no evidence of a 
superimposed back injury to justify a finding of aggravation.  
The RO concluded that back strain preexisted service and was 
not aggravated in service.  Although he was notified of his 
appellate rights in a March 1981 letter, he did not appeal 
within the time allowed and the decision became final.  

In June 1995, the veteran filed another claim for his back 
condition submitting copies of outpatient treatment records 
from April and May 1995.  In a July 1995 decision, the RO 
determined the evidence was not new and material, and did not 
reopen the claim.  The veteran did not appeal that decision, 
and it became final.  

In October 1995, the veteran submitted additional evidence 
consisting of VA outpatient treatment records from September 
and October 1995, and a March 1977 private medical statement 
from D. Webster, M.D. stating that the veteran had had "back 
trouble since he was in the service."  In a January 1996 
decision, the RO determined that the evidence was not new and 
material.  

In November 1995, evidence was submitted which apparently was 
not considered in the January 1996 rating decision.  This 
evidence consisted of a 9 page handwritten statement from the 
veteran and a copy of a "Work Related Limitations Form," 
dated in October 1995 and signed by a VA physician.  In May 
1996, he was provided a VA general compensation and pension 
examination.  The RO determined this evidence was not new and 
material to reopen the claim.

Additional VA medical records and a statement from the 
veteran's stepmother were added to the claims file in January 
1997.  In March 1998, the veteran provided testimony in a 
personal hearing before a hearing officer at the RO.  He 
testified he was treated for his back prior to service, in 
1958 and up until 1961 when he was examined on entry and 
found fit for service.  He testified that during service he 
was admitted to the hospital and treated for complaints of 
back strain.  After service, treatment continued with his 
private chiropractor.  

In July 1999 the veteran provided testimony in a hearing 
before a Member of the Board.  He recounted his history of a 
back injury shoveling snow in 1958.  He testified that 
although he told the doctor on his induction physical that he 
had had back problems, he was passed on a positive answer to 
the question of whether he had bowled any in the past three 
years.  He described excruciating pain in his back during 
basic training when doing exercises and indicated that he 
sought treatment seven or eight times during service.  

Analysis

Initially, the Board observes that in the June 1996 decision 
on appeal, the RO cited the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Subsequent to this rating action, the Federal Circuit in 
Hodge declared this definition of material evidence invalid.  
A recent decision of the Federal Circuit has further 
clarified to what extent Hodge overruled Colvin.  In Anglin 
v. West, No. 99-7019 (Fed. Cir. Feb. 15, 2000), the Federal 
Circuit ruled that Hodge only overruled that portion of the 
Colvin test requiring that evidence must be likely to affect 
the outcome of a case in order to be material, but left the 
remainder of the Colvin test intact.  In other words, 
evidence must still be (1) not cumulative of other evidence 
of record, and (2) probative of the issues at hand.  In this 
case, it is clear that in the June 1996 decision and later 
decisions the RO found the evidence not new and material 
because it was either not new or not probative.  The RO never 
reached the question of whether it was likely to change the 
outcome of the prior denial.  The Board therefore concludes 
that the veteran will not be prejudiced by the Board's now 
considering the issue in accordance with the provisions of 
Hodge.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, the Board notes that the veteran's 
representative in April 1999 written arguments correctly 
cited the applicable provisions of Hodge.

The Board observes that the last final denial of the 
veteran's claim to reopen was the July 1995 rating decision.  
Since the July 1995 rating decision, the veteran has tried to 
reopen his claim by submission of VA outpatient treatment and 
examination records, a private medical statement from March 
1977, a Work Related Limitations Form, a lay statement from 
his stepmother, and his own testimony at hearings before the 
RO and the Board.  The veteran's own statements and testimony 
are not new evidence.  He has not presented any new 
information regarding the etiology of his low back disorder; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the July 1995 rating decision and is not 
new for purposes of reopening the claim.
The statement from the veteran's stepmother, VA outpatient 
treatment records, VA examination reports, the Work Related 
Limitations Form, and the March 1977 statement from Dr. 
Webster are new in that this evidence was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  38 C.F.R. § 3.156(a).

The lay statement from the veteran's stepmother is new, but 
it is not material.  There is no evidence that she possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise, such as whether the 
veteran's low back disorder was aggravated during service.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  The 
veteran's stepmother is not competent to provide medical 
evidence and only competent evidence can be material 
evidence.  Pollard v. Brown, 6 Vet. App. 11 (1993)  

The postservice medical records, which include VA outpatient 
treatment records, VA compensation and pension examination 
reports, and a Work Related Limitations Form, are also not 
material because they are not relevant to the question of 
whether the veteran's preexisting low back disorder was 
aggravated during service.  These records either pertain to 
conditions other than his low back disorder or discuss the 
veteran's low back disorder many years following his release 
from active service.  Because the evidence is not relevant, 
it does not bear directly and substantially on the matter 
under consideration.

The March 1977 statement from Dr. Webster, whose letterhead 
is from the Virginia Department of Vocational Rehabilitation, 
notes that the veteran "has had back trouble since he was in 
the service" and adds that "in 1961 it began there."  This 
however is clearly nothing more than the veteran's history as 
told to Dr. Webster and repeated in the letter.  The focus of 
the letter appears to be the veteran's potential for 
vocational rehabilitation, not the etiology of his low back 
disorder.  

Similarly, a March 1996 VA neurology examination report also 
notes the veteran's history:

This patient relates a history going back 
to 1958 when he injured his back while 
shoveling snow.  Later in 1961 this 
condition was aggravated during [b]asic 
[t]raining and he reports having been 
hospitalized during [b]asic [t]raining 
for back problems.

Neither the March 1977 statement from Dr. Webster, nor the 
March 1996 VA neurology examination report provides medical 
evidence that the veteran's low back disorder was aggravated 
during service.  These statements merely repeat the veteran's 
own history.  In this regard, the Board notes that a bare 
transcription of a lay[person provided] history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  See Chavarria v. 
Brown, 5 Vet. App. 468 (1993).  The statements from Dr. 
Webster and the VA neurology consultation report are not 
material.  Hence, the evidence is not so significant that it 
must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a).  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the July 1995 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's July 1995 decision denying a petition to reopen a 
claim of service connection for a low back disorder remains 
final.  See Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 3.156.

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific evidence which is relevant and so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 

II.  Service Connection for Tinnitus

The veteran's claim for service connection for tinnitus is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
It is plausible as there is evidence both of current 
disability and of a relationship between such disability and 
service.  The Board is satisfied that VA has assisted the 
veteran as much as it can in the development of his claim.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had symptoms of tinnitus during 
service; (2) whether he has any current tinnitus; and, if so, 
(3) whether the current disability is etiologically related 
to service.  

The veteran claims essentially that he has ringing in his 
ears since active service and that it has existed 
continuously from the time of discharge.  Service medical 
records are negative for any record of tinnitus complaint or 
diagnosis.  Service connection for hearing loss in the left 
ear only was granted in June 1996 based on audiological 
examination at service discharge showing high frequency 
hearing loss.  

In May 1996, the veteran was provided both VA general and 
audiological examinations.  In the general examination, he 
indicated that "it sounded like crickets in both ears all 
the time" and "sometimes it sounded like a watch ticking in 
my left ear."  This was worse at night.  In the audiological 
examination, the veteran indicated that he had been exposed 
to a significant amount of noise from weapons fire and 
explosions while in basic training for the Army.  
Sensorineural hearing loss was noted in both ears. 

The veteran received a private audiological evaluation in 
September 1996 which noted a complaint of bilateral tinnitus 
and moderate sensorineural hearing loss in the higher 
frequencies.  VA outpatient treatment records from 1996 show 
several complaints of tinnitus.  

The veteran provided testimony in hearings before the RO and 
the Board in March 1998 and July 1999 respectively.  He 
testified to being very close to a mine explosion on an 
infiltration course during service and from that time having 
a ringing in his ears.  He also indicated that he was exposed 
to loud noises while firing on an indoor rifle range for a 
month during service.

Tinnitus is a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471, 472 (1995). 
"Tinnitus can be caused by a number of conditions, including 
injuries, acute diseases, and drug reactions." 59 Federal 
Register 17297 (April 12, 1994).  Pathology recognized as 
responsible for tinnitus includes:  "...biochemical changes 
occurring in the nerve mechanisms of hearing."  Dorland's 
Illustrated Medical Dictionary, 1724 (27th ed. 1988)

The record shows a diagnosis of tinnitus, which is evidence 
of current disability.  Although service medical records do 
not show that the veteran complained of tinnitus, he is 
service-connected for hearing loss, which has been shown on 
VA audiological evaluation in May 1996 to be sensorineural in 
nature.  Thus, it is established that he has hearing nerve 
pathology.  At the same examination, and in hearings before 
the RO and the Board he gave a history of exposure to 
acoustic trauma in service from what he described as "a 
significant amount" of weapons fire and explosions while in 
basic training and in subsequent use of an indoor rifle 
range.  Since neurosensory pathology is a know etiology for 
tinnitus, the veteran's tinnitus cannot be dissociated from 
neurosensory component of his service-connected left ear 
hearing loss.  The evidence is, at least, in equipoise as to 
whether the cause of the veteran's tinnitus arose in service.  
Resolving doubt in the veteran's favor, service connection 
for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Service connection for a low back disorder is denied. 

Service connection for tinnitus is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



